Citation Nr: 1610096	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  09-45 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a higher initial rating in excess of 20 percent for residuals of prostate cancer from May 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, in which the RO reduced a 100 percent initial rating for prostate cancer to 20 percent, effective May 1, 2008.

Because Diagnostic Code 7528, the Diagnostic Code under which the Veteran's residuals of prostate cancer are rated, contains a temporal element (its criteria mandate the assignment of a 100 percent initial evaluation for a certain period of time followed by a VA examination to determine the degree to which any residuals are disabling), the claim is appropriately characterized as entitlement to a higher initial rating in excess of 20 percent for residuals of prostate cancer from May 1, 2008, and the February 2008 rating decision assigning a 20 percent rating does not constitute a rating reduction. See Rossiello v. Principi, 3 Vet. App. 430 (1992); 
38 C.F.R. § 4.115b, Diagnostic Code 7528 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and "Virtual VA" paperless claims processing system. Accordingly, any future review of this appeal should take into consideration these electronic records (electronic claims file).


FINDINGS OF FACT

1. During the initial rating period from May 1, 2008, the Veteran's residuals of prostate cancer have been manifested by symptomatology more nearly approximating erectile dysfunction and hesitancy on urination.

2. During the initial rating period from May 1, 2008, the Veteran's residuals of prostate cancer have been not manifested by symptomatology more nearly approximating daytime voiding with an interval of less than one hour; nighttime voiding occurring five or more times per night; renal dysfunction with constant albuminuria with some edema; definite decrease in kidney function; hypertension at least 40 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015); voiding dysfunction requiring the wearing of absorbent materials which must be changed two to four times per day; or urinary retention requiring intermittent or continuous catheterization.


CONCLUSION OF LAW

The criteria for a higher initial rating in excess of 20 percent for residuals of prostate cancer from May 1, 2008, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration, and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2015) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (holding that the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; and that the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). 

After the claim was received, the RO advised the Veteran by letter of the requirements for substantiating the claim, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. As this claim arises from the grant of a higher initial rating, once the claim for service connection was granted, the claim was substantiated and additional VCAA notice was not required; any defect in the notice was not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The duty to notify is satisfied. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA's duty to assist under the VCAA includes helping claimants to obtain pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the VA and identified private treatment records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports and opinions are factually informed, medically competent, and responsive to the issue under consideration. Monzingo v. Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In a January 2014 Remand, the Board requested that the Agency of Original Jurisdiction (AOJ) obtain all outstanding treatment records and provide the Veteran with an examination to determine the current severity of his service-connected residuals of prostate cancer. The Board finds that the AOJ sufficiently complied with the Board's Remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the AOJ's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. The hearing was adequate as the Veterans Law Judge explained the issue and identified possible sources of evidence that may have been overlooked. 
38 C.F.R. § 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Higher Initial Ratings

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015). The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. 
38 C.F.R. § 4.21 (2015). It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. §§ 3.102, 4.3.

A veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. In such instances, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999).

Diagnostic Code 7528 (malignant neoplasms of the genitourinary system), generally provides for a 100 percent rating for six months after therapeutic procedure. Then, if there has been no local reoccurrence or metastasis, such as in this case, the residuals are rated as voiding dysfunction or renal dysfunction, whichever is predominant. 38 C.F.R. § 4.115b.

Renal dysfunction with albumin and casts with history of acute nephritis, or hypertension that is noncompensable under Diagnostic Code 7101 warrants a noncompensable evaluation. Renal dysfunction with albumin constant or recurring with hyaline and granular casts or red blood cells; or transient or slight edema or hypertension that is at least 10 percent disabling under Diagnostic Code 7101 warrants a 30 percent evaluation. Renal dysfunction with constant albuminuria with some edema; definite decrease in kidney function; or hypertension at least 
40 percent disabling under Diagnostic Code 7101 warrants a 60 percent rating. 
38 C.F.R. § 4.115a. 

Voiding dysfunction is to be rated on the basis of urine leakage, frequency, or obstructed voiding. Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence that requires the wearing of absorbent materials which must be changed less than two times per day warrants a 20 percent evaluation. A disability that requires the wearing of absorbent materials which must be changed two to four times per day warrants a 40 percent evaluation. A disability that requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day warrants a 60 percent rating. Id. There are no criteria for a rating higher than 60 percent. 

Urinary frequency with a daytime voiding interval between two and three hours, or awakening to void two times per night warrants a 10 percent evaluation. Urinary frequency with a daytime voiding interval between one and two hours, or awakening to void three to four times per night warrants a 20 percent evaluation. Urinary frequency with a daytime voiding interval less than one hour, or awakening to void five or more times per night warrants a 40 percent evaluation. Id. There are no criteria for a rating higher than 40 percent. 

Obstructed voiding involving symptomatology with or without stricture disease requiring dilatation one to two times per year warrants a noncompensable evaluation. Marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc; (2) uroflowmetry with markedly diminished peak flow rate (less than 10 cc/sec); (3) recurrent urinary tract infections secondary to obstruction; and (4) stricture disease requiring periodic dilatation every two to three months requires a 10 percent evaluation. A 30 percent evaluation is warranted when there is urinary retention requiring intermittent or continuous catheterization. Id. There are no criteria for a rating higher than 30 percent.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 
	
After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issue before it. See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeals.

Analysis

VA treatment records indicate treatment dating back to October 2000 for both hypertension and a mild renal insufficiency. 

In a March 2005 VA treatment record, the Veteran reported experiencing lower urinary tract symptoms, "with frequency, straining with urgency and nocturia," occurring two to three times per night on average. 

In a June 2005 VA treatment record, a VA examiner diagnosed the Veteran as having prostate cancer. VA treatment records dated from June 2005 through January 2006 indicate treatment for the disorder using radiation therapy. 

In a September 2006 VA medical examination report, the Veteran stated that he had to urinate four times per day and four times per night. The Veteran stated that his urine flow was hesitant. The Veteran also reported being impotent because he could not achieve or maintain an erection. After an examination, the examiner diagnosed prostate cancer status post radiation therapy with mild chronic renal insufficiency. The examiner indicated that the subjective symptoms were erectile dysfunction and hesitancy on urination. The examiner further indicated that the Veteran had experienced mild kidney damage. The examiner stated that the kidney damage would be as likely as not secondary to the prostate cancer due to urinary blockage if the Veteran had no history of hypertension or diabetes. The examiner explained that the kidney damage would more likely be secondary to either hypertension or diabetes if the Veteran had either of those conditions. 

In a November 2009 statement, the Veteran wrote that he experienced a "slow, weak stream" when voiding, and frequent voiding both day and night. The Veteran also stated that the radiation treatments for his prostate cancer had caused erectile problems.

At the July 2013 Travel Board hearing, the Veteran stated that he had to use the bathroom four to five times during both the daytime and nighttime. The Veteran indicated that he would take a long amount of time to void due to the weakness of the stream.

In a March 2014 VA medical examination report, a VA examiner noted that the Veteran was treated for mild renal insufficiency and uncontrolled blood pressure in October 2000. The examiner indicated that the Veteran had elevated prostate specific antigen (PSA) levels in March 2005 and was prescribed terazosin for benign prostate hyperplasia (BPH). The examiner further noted that examiners diagnosed prostate cancer following a June 2005 biopsy and the Veteran underwent radiation treatment for that condition through December 2005. The examiner noted that the Veteran's laboratory results from December 2013 were all normal. 

During an interview, the Veteran reported experiencing erectile dysfunction following radiation therapy. The Veteran also indicated that he had started wearing absorbent materials two months previously due to nighttime urination. The Veteran reported having to change the absorbents once or twice per day. The Veteran stated that he urinated every one to two hours during the day, and five times per night. The Veteran denied requiring catheterization, or having a urinary tract infection or kidney stone. 

After examining the Veteran and reviewing the claims file, the examiner stated that the Veteran's urinary leakage was related to BPH rather than the service-connected prostate cancer. When asked if the Veteran's residuals of prostate cancer caused any renal dysfunction, the examiner wrote that the Veteran did not have renal dysfunction, as his blood urea nitrogen (BUN), creatinine, epidermal growth factor receptor (EGFR), and urinalysis were all normal. 

In a June 2014 addendum to the March 2014 VA medical examination report, the examiner wrote that the VA treatment records indicated that the Veteran had an enlarged prostate and lower urinary tract symptoms, such as urgency and nocturia, prior to the diagnosis of prostate cancer. The examiner stated that these were "classic signs" of BPH. She indicated that prostate cancer itself rarely caused urinary symptoms, but treatment methods for prostate cancer, to include radiation therapy, could cause some of the same symptoms, such as frequency and nocturia. She stated that such symptoms often would improve with time if they were related to prostate cancer treatment. In the Veteran's case, the cancer was a small foci contained in one lobe of the prostate, so it was highly unlikely that the cancer would cause the symptoms that were reported prior to the radiation therapy. The VA treatment records indicated that the Veteran's cancer was in remission, and that the Veteran's lower urinary tract symptoms were well controlled by the medicine prescribed for BPH. Since there was no evidence of cancer recurrence and the Veteran's symptom progression had occurred without any temporal relationship to the radiation therapy, the examiner stated that it was less likely than not that the Veteran's current urinary symptoms were due to the service-connected prostate cancer. The examiner followed by quoting medical research, indicating that most "men with early stage prostate cancer have no symptoms attributable to the cancer." While "urinary frequency, urgency, nocturia, and hesitancy" were seen commonly in such patients, those symptoms usually were "related to a concomitant benign prostate enlargement." The research also noted that the clinical manifestations of BPH were lower urinary tract symptoms including "increased frequency of urination, nocturia, hesitancy, urgency, and weak urinary stream." These symptoms would usually appear slowly and gradually progress over a period of years. 

The Board finds that the Veteran's residuals of prostate cancer symptomatology does not more nearly approximate that required for a higher initial rating in excess of 20 percent for the period from May 1, 2008, under Diagnostic Code 7528. 

Under that Diagnostic Code, residuals of prostate cancer are to be rated using the criteria for either voiding dysfunction or renal dysfunction, whichever is predominant. 38 C.F.R. § 4.115b. A veteran may be granted a 40 percent rating for voiding dysfunction, resulting from prostate cancer or prostate cancer treatment, if the voiding symptoms require the wearing of absorbent materials which must be changed two to four times per day. A veteran may also be granted a 40 percent rating for urinary frequency if it is manifested by symptomatology more nearly approximating daytime voiding with an interval of less than one hour or nighttime voiding occurring five or more times per night. The Veteran has presented credible evidence, indicating that he must void five times per night and has to wear a diaper that must be changed twice a day. If the Veteran's voiding dysfunction and urinary frequency were related to his service-connected prostate cancer residuals, those symptoms would more nearly approximate the criteria required for a 40 percent rating. In the March 2014 VA medical examination report and June 2014 addendum, VA examiners both concluded that the Veteran's voiding dysfunction and urinary frequency symptoms were related to BPH and not the service-connected prostate cancer residuals. In the June 2014 addendum, having reviewed the evidence, the VA examiner explained that the Veteran's symptoms were related to BPH as they had preexisted the cancer diagnosis and treatment, and had worsened rather than improved after the end of treatment. Due to the thoroughness of the June 2014 VA examiner's opinion, which was written after a review of the record and the current medical research on the subject, the Board finds that the opinion has great probative value in this matter. See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). The evidence weighs against a grant of a higher initial rating for residuals of prostate cancer in excess of 20 percent due to voiding dysfunction and urinary frequency symptoms because those symptoms are not related to the Veteran's service-connected disability.

A veteran may be granted a 40 percent rating for renal dysfunction, resulting from prostate cancer or prostate cancer treatment, if that dysfunction results in constant albuminuria with some edema; definite decrease in kidney function; or hypertension at least 40 percent disabling under Diagnostic Code 7101. To qualify for a 
40 percent rating under Diagnostic Code 7101, a veteran's blood pressure must be objectively shown to be predominately 120 or more. The record contains no evidence indicating that the Veteran experienced renal dysfunction meeting these criteria during the period from May 1, 2008. In addition, in the September 2006 VA medical examination report, the VA examiner noted that the Veteran had mild chronic renal insufficiency. The examiner stated that, if the Veteran had a history of hypertension, the renal dysfunction would likely be related to that condition, rather than prostate cancer. The record indicates that the Veteran had been treated for both mild renal insufficiency and hypertension in 2000, several years before the diagnosis for prostate cancer. In the March 2014 VA medical examination report, the examiner noted that the Veteran did not have any renal dysfunction upon examination. As the March 2014 VA examination is the only report indicating the Veteran's level of renal function during the period from May 1, 2008, it has great probative value in this matter. The evidence weighs against a grant of a higher initial rating for residuals of prostate cancer in excess of 20 percent due to renal dysfunction symptoms because those symptoms did not meet the criteria required for a higher rating and, when manifested prior to the initial rating period at issue, were not related to the Veteran's service-connected disability.

In the September 2006 VA medical examination report, the VA examiner reported that the Veteran's prostate cancer residuals were manifested by hesitancy on urination. A 30 percent rating may be granted for obstructed voiding if it is manifested by urinary retention requiring intermittent or continuous catheterization. The record for the period from May 1, 2008, contains no notation indicating that the Veteran had to undergo catheterization so the Veteran may not be granted a higher rating under those criteria. 

The Veteran experiences erectile dysfunction related to his residuals of prostate cancer. The service-connected erectile dysfunction disability has been assigned a noncompensable (zero percent) rating, separate from the rating assigned for the other residuals of prostate cancer that is on appeal. The Veteran has not appealed the assignment of the noncompensable rating for erectile dysfunction so the Board does not need to evaluate its propriety in this decision. Parenthetically, the Board notes that the record contains no notation indicating that the Veteran's service-connected erectile dysfunction is manifested by an actual deformity of the penis, as required for a next higher 20 percent rating under the appropriate Diagnostic Code. 38 C.F.R. § 4.115b, Diagnostic Code 7522.

For the initial rating period, from May 1, 2008, to the present, the Veteran's service-connected residuals for prostate cancer were not manifested by symptomatology more nearly approximating that required for a rating in excess of 20 percent under Diagnostic Code 7528. 38 C.F.R. § 4.115b. As the evidence weighs against the Veteran's claim, the benefit-of-the-doubt rule does not apply in this matter. 
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

Extraschedular Rating

The Board has considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's residuals of prostate cancer. In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, specifically a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. Id. 

Regarding the Veteran's service-connected residuals of prostate cancer, for the initial rating period from May 1, 2008, the Board finds that all the symptomatology and impairment caused by the Veteran's condition is not specifically contemplated by the schedular rating criteria. In essence, the Veteran's residuals of prostate cancer are largely asymptomatic. The record indicates that the residuals are not manifested by renal insufficiency, voiding dysfunction, or urinary frequency. The record suggests that the disorder might be causing an obstruction of the Veteran's ability to void, but, as the condition does not require dilation one to two times per year, it does not meet the criteria for a noncompensable (zero percent rating) under the VA rating criteria. 38 C.F.R. § 4.115a. The Veteran's residuals of prostate cancer, being largely asymptomatic, have not resulted in an exceptional disability picture exhibiting other related factors such as those provided by the regulation as "governing norms." For example, the prostate cancer residuals have not resulted in marked interference with the Veteran's employment or frequent periods of hospitalization. Therefore, the Board is not required to remand this issue to the RO for the procedural actions outlined in 38 C.F.R. 3.321(b)(1). See also Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A higher initial rating in excess of 20 percent for residuals of prostate cancer from May 1, 2008, is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


